 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 73 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Recognizing the 1807 Abolition of the Slave Trade Act, which banned the slave trade in the British Empire, allowed for the search and seizure of ships suspected of transporting enslaved people, and provided compensation for the freedom of slaves. 
 
 
Whereas the Abolition of the Slave Trade Act, which banned the slave trade in the British Empire, allowed for the search and seizure of ships suspected of transporting enslaved people, and provided compensation for the freedom of slaves, passed the British Parliament on March 25, 1807;  
Whereas the passage of the Abolition of the Slave Trade Act in 1807 led to the full abolishment of slavery in the British Empire with the passage of the Slavery Abolition Act in 1833;  
Whereas activities abolishing slavery in Great Britain were instrumental to activities abolishing slavery in the United States;  
Whereas approximately 12 million African men, women, and children were transported in the slave trade from 1501 to 1860;  
Whereas Africans transported in the slave trade were permanently separated from their families, held captive, and subject to severely inhumane treatment on ships;  
Whereas Africans transported in the slave trade were transported to Europe, the Caribbean islands, and North, South, and Central America in over 30,000 voyages;  
Whereas the British participated in the slave trade as owners of ships, enslaved people, plantations, and a variety of commercial activities relating to the trafficking of human beings;  
Whereas the free labor of enslaved people from Africa substantially contributed to the wealth and economic growth of Great Britain and was a key element of foreign commerce;  
Whereas in 1772 the Somerset case declared that slavery did not exist under English law;  
Whereas in 1778 slavery was declared illegal in Scotland;  
Whereas the Quakers established the Committee on Slave Trade in 1783 which consisted of 23 members; six members of the Committee on Slave Trade created and shared anti-slavery information and lobbied the British Parliament for the abolition of slavery;  
Whereas a bill to abolish the slave trade passed the British House of Commons, but was rejected in the British House of Lords in 1805;  
Whereas in 1808 the British Royal Navy established the West Africa Squadron to enforce the ban on transporting slaves; the West Africa Squadron is credited with capturing 595 slave ships between 1843 and 1861;  
Whereas in 1833, enslaved people in the British Empire became free with the passage of the Slavery Abolition Act;  
Whereas in 1842, Britain and the United States signed the Webster-Ashburton Treaty which banned the slave trade on high seas;  
Whereas slavery was finally abolished in the United States in 1865; and  
Whereas the United States commemorated the 200th anniversary of the abolition of the transatlantic slave trade in 2007: Now, therefore, be it  
 
That Congress recognizes the 1807 Abolition of the Slave Trade Act, which banned the slave trade in the British Empire, allowed for the search and seizure of ships suspected of transporting enslaved people, and provided compensation for the freedom of slaves. 
 
